Citation Nr: 0120968	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jacque P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1964 with periods of active duty and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  At this time, several issues were 
addressed.  Notwithstanding, within the veteran's substantive 
appeal to the Board received in August 1997, the veteran 
indicated that he wished the Board to solely address the 
issue of entitlement to service connection for a back 
disability.  Accordingly, no other issue is before the Board 
at this time.

In April 2000, the Board found that new and material evidence 
to reopen the claim of service connection for a back 
disability had been submitted.  Consequently, the claim was 
reopened.  The claim of entitlement to service connection for 
a back disability was then found to be not well grounded.  
The veteran filed a timely appeal to the United States Court 
of Veteran's Claims (Court).  

In November 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication based solely on recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA was enacted in November 2000, seven month 
after the Board's April 2000 decision.  The Court granted the 
motion that month, vacating and remanding the case to the 
Board.


REMAND

Background

As noted above, the veteran served on active duty from 
January 1958 to June 1964.  A September 1962 outpatient 
treatment report indicates that the veteran was thrown out of 
a car and was injured.  The veteran complained of a stiff 
neck and was treated for low back pain.  An August 1963 
outpatient treatment report notes low back pain for two 
weeks.  At this time, the car accident in 1962 was noted.  
The veteran described the backache as a dull pain aggravated 
by certain positions.  The veteran at that time indicated no 
prior difficulty.  Physical evaluation revealed no 
tenderness, no pain on straight leg raising, and no nerve 
changes demonstrated.  The veteran was again treated on an 
outpatient basis.

In November 1980, years after his discharge from active 
service, the veteran filed a claim seeking entitlement to 
service connection for a back disability.  At this time, the 
RO made an extensive effort to obtain additional pertinent 
medical records.  Among the records obtained by the RO at 
this time was a July 1971 medical report that appears to have 
been prepared for workmen's compensation purposes.  In this 
report, the veteran noted an injury to his back in July 1971, 
years after his discharge from active service.  It was 
indicated that he was working on the dashboard of an 
automobile, fixing the heater control, and twisted his back.  
The veteran did not refer to a previous back disability.

At a VA evaluation held in February 1981, the veteran 
contended that after a motor vehicle accident in a jeep in 
1961 he had severe pain in his right low back and buttock.  
He indicated that he did not see a doctor for this problem.  
It was indicated that the veteran did not see a doctor for 
the neck or back problems through the 1960's.  The veteran 
contended that he had back pain throughout all of the 1960's 
and 1970's, recurring 2 or 3 times a year, lasting up to as 
much as 2 or 3 weeks at a time.  Another incident, in which 
he was thrown from an automobile in service in 1962 with 
injuries to his head and shoulders, was also noted.   

Physical evaluation revealed no remarkable limitation of 
motion of the neck.  Right rotation to the extreme caused 
discomfort.  No limitation of motion was found in the low 
back and no neurological deficit in the lower extremities was 
found.  There was no complaint of pain with any motions.  The 
veteran was diagnosed with a history of an injury to the low 
back with recurrent symptoms of low back strain without 
significant objective abnormality found.  

In December 1995, the veteran noted a back injury in 1985.  
At this time, it is unclear if the veteran was actually 
seeking service connection for a back injury related to his 
active service from January 1958 to June 1964.  

The veteran has served on periods of inactive duty and active 
duty for training in the Reserves.  Physical evaluations of 
the veteran were performed during this time.  In December 
1986, the veteran specifically denied recurrent back pain.  
Physical evaluation at that time was normal.  At a physical 
evaluation in January 1991, the veteran did note recurrent 
back pain; however he did not relate this disability to his 
active service or his service following 1964.  The veteran's 
spine was found normal.  At this time, he denied any 
significant medical history.

In a February 1995 evaluation, the veteran denied recurrent 
back pain; however, in a September 1995 medical history, the 
veteran again noted recurrent back pain.  In September 1995, 
neither the veteran nor the evaluator associated this 
disability with the veteran's active service.

At a hearing held before a hearing officer at the RO in 
September 1997, he stated that he was petitioning to reopen 
his previously denied claim of service connection for a back 
injury based on new and material evidence.  The veteran 
contended that he was in an automobile accident in September 
1962 in which he was thrown out and hit his head and 
shoulders, knocking him into unconsciousness.  He noted being 
treated by a chiropractor in October 1985.  However, he did 
not indicate that this chiropractor would associate the 
veteran's condition with his service in 1964 and did not 
indicate that this record was available.  

The veteran appears to note two separate back injuries, one 
that occurred in September 1962, and one that occurred before 
this time in which he received no medical treatment.  The 
veteran indicated that he received no treatment for the 
residuals of the jeep accident.

Submitted at this time was a statement from the veteran's 
supervisor during his periods of inactive duty and active 
duty for training, noting that the veteran was employed at 
Kingsley Field from September 1985 until his retirement in 
October 1995.  The supervisor notes that in conversations 
with the veteran he indicated that he had back problems 
associated with the U.S. Army back in the 1950's and early 
1960's.

Additional outpatient treatment records were obtained by the 
RO.  They include a September 1997 X-ray study of the 
veteran's lumbar spine that finds the heights of the 
vertebral bodies are well maintained.  It was indicated that 
there may be mild narrowing of the L1-L2 disc space.  
Prominent osteophytes are present at the L2-L3 level.  No 
indications of an injury to the back or discs were noted.  
The evaluator's impression was that the veteran suffered from 
degenerative joint disease.

Outpatient treatment records obtained by the RO at this time 
note treatment for back pain.  In a September 1997 outpatient 
treatment report, it is noted that the veteran had back and 
neck pain for 10 years (1987), decades following his 
discharge from active service.

Analysis

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Because of the change in the law brought about by the VCAA, 
the Board believes that a VA examination is required to 
determine the etiology of the veteran's back disability.  
Further, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his back 
disability, including the noted treatment 
by a chiropractor in October 1985.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured, including any recent treatment 
of the veteran's back.

2.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With 
authorization from the veteran, the RO 
should obtain through appropriate 
channels a copy of any workers' 
compensation determination made and a 
copy of the medical records upon which 
the award was based. 

3.  The veteran is specifically requested 
to state if there are any additional 
medical records pertinent to his claim 
that he or the RO can obtain.  If no 
additional medical records are available, 
the veteran should so indicate in 
writing.

4.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's back disorder.  The purpose 
of this evaluation is to determine if the 
veteran has a back disability and whether 
any back disability found can be 
reasonably associated to his service from 
January 1958 to June 1964.  The claims 
folder or the pertinent medical records 
contained therein, including the service 
medical records, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is also asked 
to review the background section of this 
REMAND.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the claimant now have a back 
disability and, if so, what is the 
diagnosis of that disability?  What are 
the objective manifestations of and 
current the back disability?

(b)  If a current back disability is 
found, the examiner should review the 
veteran's medical records, including the 
veteran's service medical records, and 
indicate the degree of medical 
probability that the veteran's active 
service from January 1958 to June 1964 
caused or aggravated his current back 
disability.  In this regard, the 
physician should provide an opinion based 
on his review of the complete record 
including all of the veteran's statements 
concerning his medical history.  The 
physician should also indicate whether 
his opinion would change, and if so in 
what manner, if the correct medical 
history of the disability was presumed to 
be that reflected in the contemporaneous 
clinical records in service and post 
service to the time of the original claim 
for compensation benefits in 1980. 

It is asked that the examiner should 
include a complete rationale for the 
opinion expressed.  

5.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 4.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



